 


109 HR 3743 IH: To ensure that certain members of the United States Armed Forces are not subject to secondary airport security screening.
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3743 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Gerlach introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To ensure that certain members of the United States Armed Forces are not subject to secondary airport security screening. 
 
 
1.Exception for militaryNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security shall issue regulations to ensure that no secondary airport security screening is conducted of a member of the United States Armed Forces who— 
(1)is on active duty; 
(2)is carrying orders that require the travel such member is engaged in; 
(3)is in uniform; and 
(4)has valid military identification. 
 
